Citation Nr: 1126329	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-19 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1993 to August 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran seeks service connection for a psychiatric disorder, including posttraumatic stress disorder, which he associates with a boiler explosion aboard the USS America (CV-66) in March 1994. 

Under the duty to assist, further factual development, including development of the alleged in-service stressor, is necessary before the claims can be decided. 

Accordingly, the case is REMANDED for the following action:

1.  Make another request for the Veteran's complete service personnel records.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).




2.  Request from the proper Federal custodian of naval records, the deck logs for the USS AMERICA (CV-66) or other sources from March 11, 1994, to June 11, 1994, for documentation of a boiler explosion.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Request in-patient records from December 1998 and February 1999 from the Shreveport VA Medical Center.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  After completion of the above development, if there is credible supporting evidence that the claimed in-service stressor occurred, afforded the Veteran a VA psychiatric examination, including psychological testing, to determine whether the Veteran has posttraumatic stress disorder due to in-service stressor. 

The Veteran's file must be made available to the VA examiner for review.

5.  After the above development is completed, adjudicate the claims.  If any benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



 _________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


